Citation Nr: 0311457	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio\



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of prostate cancer as a residual of exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran (appellant) served on active duty from May 1962 
to September 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In July 1999, the veteran testified before the undersigned 
Acting Veteran's Law Judge, at a hearing conducted in 
Washington, D.C..  In September 1999, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  


REMAND

In January 2003, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been completed and have resulted in the acquisition of VA 
medical records from the VA Medical Center in Fort Wayne, 
Indiana, and a report of a VA examination conducted in April 
2003.  The record reflects that the veteran has not been 
afforded the opportunity to review the additions to the 
record pursuant to 38 C.F.R. § 20.903(b) (2002).  
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  
 
In the instant case, the veteran was not provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, and he has not 
waived his right to have the additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV.  In addition, the Board notes 
that it is unclear whether the RO has adequately provided the 
veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).

As noted above, the veteran was examined by VA in April 2003.  
At that time, he reported that he had been diagnosed with a 
transitional cell carcinoma of the urinary bladder which had 
been resected at the VA Medical Center in Ann Arbor, Michigan 
on or about April 1, 2003.  While a surgical pathology report 
dated in April 2003 is of record, complete medical records 
regarding the veteran's treatment have not been secured.  
Other than this report, the most recent outpatient treatment 
records are dated in January 2003.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). VA must obtain these treatment records because 
they might contain diagnostic studies and other conclusions 
that might be determinative in the disposition of this claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

2.  The RO should undertake all 
necessary action to obtain and 
associate with the claims file all 
outstanding records of pertinent 
medical treatment and evaluation 
from the VA Medical Center in Ann 
Arbor, Michigan dated from February 
2003 to date, as well as from any 
other source or facility identified 
by the veteran.  If any requested 
records are unavailable, or the 
search for any such records 
otherwise yields negative results, 
that fact should clearly be 
documented in the claims file.

3.  The RO should schedule the 
veteran for a VA examination to 
evaluate his residuals of prostate 
cancer.  The veteran must be 
informed of the potential 
consequences of his failure to 
report for any scheduled 
examination, and a copy of this 
notification must be associated with 
the claims file.  (When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the 
examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a 
benefit which was previously 
disallowed, or a claim for increase, 
the claim shall be denied. 38 C.F.R. 
§ 3.655(b)).  

All indicated tests and studies 
should be conducted.  

The examiner must be provided with 
the claims file, and must indicate 
in the examination report that this 
has been accomplished.  

The examiner should note if the 
veteran has had local reoccurrence 
or metastasis.  The examiner should 
indicate whether symptoms of voiding 
dysfunction or symptoms of renal 
dysfunction are predominant.  If the 
symptoms of a voiding dysfunction 
are predominant, the examiner should 
indicate whether the veteran 
requires the use of an appliance or 
whether the disorder requires the 
wearing of absorbent materials which 
must be changed 2 to 4 times per 
day, or more than 4 times a day. The 
examiner should note if there is a 
daytime voiding interval less than 
one hour, or awakening to void five 
or more times per night.  The 
examiner should note if there is 
obstructed voiding manifested by 
urinary retention requiring 
intermittent or continuous 
catheterization.  The examiner 
should comment on whether the 
veteran has recurrent symptomatic 
infection requiring 
drainage/frequent hospitalization 
(greater than two times per year), 
and/or requiring continuous 
intensive management.  

If the symptoms of renal dysfunction 
are predominant, the examiner should 
indicate whether there is constant 
albuminuria with some edema; or 
definite decrease in kidney 
function; or hypertension with 
diastolic pressure predominantly 120 
or more; or persistent edema and 
albuminuria with BUN 40 to 80 mg%; 
or, 80 creatinine 4 to 8 mg%; or, 
generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss, or limitation 
of exertion; or the need for regular 
dialysis; or preclusion of more than 
sedentary activity from one of the 
following: persistent edema and 
albuminuria; or, BUN more than 80 
mg%; or, creatinine more than 8 mg%; 
or, markedly decreased function of 
kidney or other organ systems, 
especially cardiovascular.  

3.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should review the requested 
examination reports to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand and if 
they are not, the RO should 
implement corrective procedures.  
The RO is advised that where the 
remand orders of the Board are not 
complied with, the Board errs as a 
matter of law when it fails to 
ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The 
RO should then undertake any other 
action required to comply with the 
notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
remaining on appeal.


 
If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case issued, and provide the veteran and his 
representative with an appropriate opportunity to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
 


	                  
_________________________________________________
	NADINE W. BENJAMIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




